                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

    UNITED STATES OF AMERICA,                  )
                                               )
         Plaintiff,                            )
                                               )         No. 7:20-CR-011-REW-EBA
    v.                                         )
                                               )
    JOHN ANTHONY                               )                    ORDER
    MORALES-LOPEZ aka                          )
    TALIB AL-YAHYA,                            )

          Defendant.
                                        *** *** *** ***

         This matter is before the Court on the Recommended Disposition (DE 42) of United States

Magistrate Judge Edward B. Atkins, addressing whether Defendant Morales-Lopez is competent

to stand trial pursuant to 18 U.S.C. § 4241. See DE 23 (Defendant’s Motion); DE 41 (Minute Entry

for Competency Hearing).1 In November of 2020, Defendant moved for an examination of his trial

competency and to explore whether he has any mental conditions that might be legally relevant to

his charges. DE 23; see also Fed. R. Crim. P. 12.2. Judge Atkins granted that motion and Dr. David

Szyhowski, a licensed forensic psychologist with the Bureau of Prisons, conducted a custodial

evaluation. DE 42. Dr. Szyhowski concluded that Morales-Lopez is competent to stand trial. DE

37 (Sealed Psychiatric Report).

         After Dr. Szyhowski’s report was filed and made available to the parties, Judge Atkins

conducted a competency hearing. DE 41. Upon completion of that hearing, Judge Atkins

recommended that the Court find Morales-Lopez competent to proceed, based on Dr. Szyhowski’s


1
  Defendant also notified the Court of his intent to present evidence at trial of his insanity at the
time of the offenses alleged in the indictment, prompting evaluation at the Government’s request
per § 4242. DE 23 (Motion); DE 42 (Report and Recommendation).
                                                   1
psychiatric evaluation (DE 37) and Defendant’s and his counsel’s representations at the hearing

(see DE 41). See DE 42 at 3-4; § 4241. The recommendation, filed on May 14, 2021, advised the

parties that any objections must be filed within fourteen (14) days of its entry. Id. at 4. This period

has lapsed, and neither party has objected. Judge Atkins correctly stated the standard and questions

presented, and he followed the proper procedures under § 4241.

       This Court reviews de novo those portions of the Recommended Disposition to which a

party objects. 28 U.S.C. § 636(b)(1). But, the Court is not required to “review . . . a magistrate[]

[judge’s] factual or legal conclusions, under a de novo or any other standard, when neither party

objects to those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985). Where the parties do not

object to the magistrate judge’s recommendation, they waive any right to review. See Fed. R. Civ.

P 59; United States v. White, 874 F.3d 490, 495 (6th Cir. 2017) ("When a party . . . fails to lodge

a specific objection to a particular aspect of a magistrate judge's report and recommendation, we

consider that issue forfeited on appeal."); see also United States v. Branch, 537 F.3d 582, 587 (6th

Cir. 2008) (noting that "[t]he law in this Circuit is clear" that a party who fails to object to a

magistrate judge's recommendation forfeits his right to appeal its adoption).

       The Court has assessed the full record and Judge Atkins’s thorough recommendation. His

recommendation relies significantly on Dr. Szyhowski’s report. That detailed report applied the

Dusky and statutory standard faithfully, finding that Morales-Lopez’s “competency related

abilities do not appear to be compromised by a severe mental disease or defect.” DE 37 at 12. The

expert founded this on a series of recognized tests, personal interviews with Defendant, audit of

Defendant’s history, independent staff observations, and a lengthy evaluation period. Significant

corroborating opinions appear at DE 37 pages 6 (functioning without “problematic psychological

symptomology”); 7 (“[H]e generally presented as unremarkable[.]”); 8-9 (applying all Dusky



                                                  2
elements and making positive findings on factual understanding, rational understanding, and

ability to understand and confer with counsel). In sum, “[Defendant] appears to possess sufficient

competency related functional ability for continuation of criminal proceedings.” Id. at 10. The

defense stipulated to the report and to its conclusions. Judge Atkins perceived no contrary

information. The lone supported conclusion under the statute is competency. Judge Atkins

recommended this conclusion, without objection or contravention. The Court agrees.

       Accordingly, the Court ADOPTS the Recommended Disposition (DE 42) and FINDS

Morales-Lopez competent to face further proceedings in this matter, including trial.

       This the 3rd day of June, 2021.




                                                3
